Citation Nr: 1303061	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-32 243A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971 and from October 1976 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The issues of entitlement to service connection for a bilateral knee disability, bilateral hearing loss, and tinnitus are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for a bilateral knee disability was denied by a rating decision dated in September 1997.  The Veteran did not perfect an appeal of the denial.

2.  The evidence received since the prior rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for bilateral knee disability.

3.  Service connection for hearing loss was denied by a rating decision dated in September 1997.  The Veteran did not perfect an appeal of the denial.

4.  The evidence received since the prior rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for hearing loss.
CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for a bilateral knee disability has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for bilateral hearing loss has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted a claim of entitlement to service connection for a bilateral knee disability and bilateral hearing loss in March 1997.  The claims were denied by the RO in a rating decision dated in September 1997.  Notice of the denial and notice of appellate rights were provided at that time.  The Veteran did not perfect an appeal of that decision and the RO's decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  As a result, service connection for a bilateral knee disability and hearing loss may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial, the evidence before VA consisted of the Veteran's service medical records, a VA general medical examination report dated in July 1997, and a VA audiometric examination report dated in July 1997.  

The service medical records show that the Veteran sought treatment for reports of right and left knee pain in service.  An audiometric evaluation performed at the Veteran's retirement examination dated in March 1996 shows puretone thresholds 5, 10, 10, 15, and 30 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear and 20, 0, 10, 15, and 35 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The examiner noted that the Veteran had mild sensorineural high frequency hearing loss that was probably noise induced.  The Veteran reported hearing loss on a report of medical history form prepared in conjunction with the examination.  

The VA general medical examination revealed a normal clinical evaluation of the Veteran's knees.  X-rays of the bilateral knees were normal.  The Veteran was assessed with right and left knee pain, with normal examinations.  

The VA audiometric examination found puretone thresholds of 0, 10, 5, 5, and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear and 5, 10, 5, 15, and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for the left ear.  The examiner indicated that the Veteran's hearing was within normal limits for adjudication purposes.  

The RO denied both claims in a September 1997 rating decision.  The basis of the denial of the claim of service connection for a bilateral knee disability was that there was no evidence of a permanent residual or a chronic disability shown by the service medical records or the post-service evidence.  The basis of the denial of the claim of service connection for hearing loss was that the Veteran's hearing was within normal limits for compensation purposes.   

The Veteran submitted a claim to reopen his claim for service connection for a bilateral knee disability and bilateral hearing loss in July 2008.  Evidence associated with the claims file since the final prior denial consists of private treatment reports from Wake Forest University Baptist Medical Center, a VA esophagus and hiatal hernia examination dated in December 2008, and statements from the Veteran, his family, and a fellow service member.    

Because the evidence received since the prior denial was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2012).  Since the final prior denial, the Veteran has submitted evidence of treatment for bilateral knee pain variously diagnosed as patellofemoral syndrome, osteoarthritis, and patellar tendonitis and a diagnosis of sensorineural hearing loss.  That evidence shows a diagnosis of knee disabilities, which was not shown at the time of the previous denial.  The Veteran has also submitted statements indicating that his bilateral knee complaints and hearing loss began in service and have continued since that time.  The Veteran is competent as a lay person to provide testimony regarding continuity of symptoms and self-treatment.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  Additionally, the evidence shows treatment for and diagnoses related to the claimed disabilities.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that raises a reasonable possibility of substantiating the claims.

Accordingly, the claims for service connection for a bilateral knee disability and hearing loss are reopened.  The claims for service connection for a bilateral knee disability and hearing loss will be remanded for additional development.


ORDER

The claim of entitlement to service connection for a bilateral knee disability is reopened.  To that extent only, the appeal is granted.

The claim of entitlement to service connection for hearing loss is reopened.  To that extent only, the appeal is granted.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the underlying claims of service connection for a bilateral knee disability and hearing loss and the claim of service connection for tinnitus can be reached.  

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record indicates that the Veteran sought treatment for complaints of knee pain in service and since service; a diagnosis of mild sensorineural hearing loss in service and since service; and a diagnosis of tinnitus.  The Veteran has also alleged a continuity of symptomatology for those disabilities since service.  Additionally, in a statement dated in January 2010, J. Mims, M.D., opined that the Veteran's tinnitus stemmed from military service because the Veteran was exposed to a significant amount of noise during service.  Consequently, the Veteran should be afforded a VA examination to determine the etiology of the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.  The examiner should review the claims file and note that review in the report.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of hearing loss and tinnitus since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should reconcile any opinion reached with the January 2010 private opinion that the Veteran's tinnitus is related to service where he was exposed to loud noises.  The examiner should specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss or tinnitus is related to the Veteran's active service.  If the Veteran's current hearing loss and tinnitus are more likely attributable to factors unrelated to his active service, the examiner should specifically so state.  

2.  Schedule the Veteran for a VA examination of the knees with a medical doctor.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  The examiner should review the claims file and note that review in the report.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of bilateral knee pain since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a diagnosis for the Veteran's claimed right and left knee disabilities and opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed knee disability is due to or was caused by the Veteran's active service, or is related to the complaints of knee pain in service.  

3.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


